Citation Nr: 1423784	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a Travel Board hearing at the RO before the undersigned in June 2012; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issue on appeal is decided by the Board.  Specifically, another VA opinion is necessary, for the reasons discussed below.   

The Veteran has a current diagnosis of bilateral sensorineural hearing loss.  See January 2011 VA audiological examination report.  VA has conceded that the Veteran experienced acoustic trauma during service.  Service connection was established for tinnitus on the basis of in-service noise exposure.  See January 2011 rating decision.  The question in his case is whether the Veteran's bilateral hearing loss is also due to the conceded in-service noise exposure.

As to whether the Veteran experienced hearing loss in service, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  
Service treatment records show that the Veteran's hearing, bilaterally, was normal at entry into service, as auditory thresholds of the right were noted to be 10 decibels at 500 Hertz, and zero decibels at 1000, 2000 and 4000 Hertz, and auditory thresholds of the left ear were noted to be 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, and 5 decibels at 2000 and 4000 Hertz.  See October 1972 enlistment examination.  At separation examination in August 1974, auditory thresholds of the right ear were noted to be 10 decibels at 500, 1000, and 4000 Hertz, and 15 decibels at 2000 Hertz, and auditory thresholds of the left ear were noted to be 15 decibels at 500 Hertz, and 10 decibels at 1000, 2000, and 4000 Hertz.  The Board notes that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.

Based on the foregoing, the Board observes that the Veteran's hearing thresholds shifted during service, bilaterally, at 1000, 2000, and 4000 Hertz.  The Board finds that the January 2011 VA examiner's rationale for finding it less likely than not that the Veteran's current bilateral hearing loss is related to the conceded in-service noise exposure to be inadequate.  In particular, the examiner essentially opined that the bilateral hearing loss is not connected to in-service noise exposure because his hearing was normal at separation.  Again, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford, 3 Vet. App. 87, 89.  Furthermore, the basis of this finding was noted to be a 2006 study by the Institute of Medicine, which appears to be in conflict with current VA case law and the Training Letter cited above.  For these reasons, the Board finds the January 2011 and August 2011 VA opinions to be inadequate.  This matter should be remanded for a new and adequate VA etiology opinion, for the purpose of determining whether in-service noise exposure could cause the Veteran's current bilateral sensorineural hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO/AMC must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO/AMC is unable to secure any of the identified records, the RO/AMC must notify the Veteran and his representative and (a) identify the information the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain that information; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After all available records have been obtained and associated with the evidence of record, forward the Veteran's claim file to the examiner who provided the January 2011 audiological opinion to obtain an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral sensorineural hearing loss was caused by any incident or event that occurred during the Veteran's active service, such as the conceded exposure to noise in service.  The examiner should also discuss the threshold shift in service when rendering this opinion.  See October 1972 and August 1974 audiological testing in the service treatment records.  The examiner is asked to please note his or her awareness that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner must also recognize that VA has conceded the Veteran experienced significant enough noise exposure in service to have caused the already service-connected tinnitus. 

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the examination report.

3.  The addendum report must be reviewed by the RO/AMC to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.    

4.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



